DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 5/3/21.  Claims 1, 5, 7, and 23-25 were amended; claims 9-21 were cancelled; and claims 4, 8, and 22 were previously withdrawn.  Claims 1-8 and 22-28 are presently pending; claims 1-3, 5-7, and 23-28 are presented for examination.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/21 has been entered.
Response to Arguments
4.	Applicant’s arguments, see pages 5-6 of Remarks, filed 5/3/21, with respect to the rejections of claims 7 and 25-27 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims are no longer indefinite without specifically pointing out how the language of the claims overcomes the grounds of rejection under 35 U.S.C. 112(b).  Therefore, the rejections of claims 7 and 25-27 under 35 U.S.C. 112(b) are maintained as presented in the following Office Action.  Additionally, new grounds of rejection of claim 1 under 35 U.S.C. 112(b) are made and presented below as necessitated by amendment.

5.	Applicant’s arguments, see pages 6-7 of Remarks, filed 5/3/21, with respect to the rejections of claims 1-3, 5, 7, 23-24, and 28 under 35 U.S.C. 102(a)(1) in view of De Witz (US Pat. 4,444,146) have been fully considered but they are not persuasive. 
Applicant argues that, in particular, De Witz makes no disclosure regarding a coupling mechanism including a source of an ultrasound coupling medium, the source of the ultrasound coupling medium configured to supply the ultrasound coupling medium to an area between an ultrasound probe and a first surface of one or more components of an engine, as defined by newly amended independent claim 1.

Examiner respectfully disagrees.  De Witz discloses a system comprising:
an ultrasound probe (10) capable of entering into an engine and to emit an ultrasound pulse (via transducer assemblies 50, 51) [Fig. 1-2; col. 2, lines 17-28; col. 2, line 44 – col. 3, line 14]; 
a coupling mechanism (at 45) including a source (hose 48) of an ultrasound coupling medium (i.e. slurry), the source of the ultrasound coupling medium capable of fluid communication with an area between the ultrasound probe and a first surface of one or more components of the engine, the source of the ultrasound coupling medium the first surface of one or more components of the engine [Fig. 1-2; col. 3, lines 15-26]; and 
a controller (21) capable of driving the ultrasound probe to deliver the ultrasound pulse through the coupling medium and the first surface of the one or more components of the engine to a second surface of the one or more components of the engine, the second surface of the one or more components of the engine including deposits, wherein the ultrasound probe is capable of removing the deposits from the second surface of the one or more components of the engine via the ultrasound pulse [Fig. 1; col. 3, lines 27-49].
Regarding the recitations: “an ultrasound probe configured to enter into an engine and to emit an ultrasound pulse”; “the source of the ultrasound coupling medium configured to supply the ultrasound coupling medium to the area between the ultrasound probe and a first surface of one or more components of the engine”; “a controller configured to drive the ultrasound probe to deliver the ultrasound pulse through the coupling medium and the first surface of the one or more components of the engine to a second surface of the one or more components of the engine, the second surface of the one or more components of the engine including deposits”; and “wherein the ultrasound probe is configured to remove the deposits from the second surface of the one or more components of the engine via the ultrasound pulse”, these are statements of intended use which do not patentably distinguish over De Witz since it is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  Claims directed to apparatus must be distinguished from prior art in terms of structure rather than function.  In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA).  “[A]pparatus claims cover what a devices is not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the apparatus of De Witz meets all of the structural elements of the claim and is capable of performing said intended use if so desired, it meets the claim.  [See MPEP 2114].  On this basis, the rejections of claims 1-3, 5, 7, 23-24, and 28 under 35 U.S.C. 102(a)(1) in view of De Witz (US Pat. 4,444,146) are maintained on the grounds presented in the following Office Action.

6.	Applicant’s arguments, see pages 7-9 of Remarks, filed 5/3/21, with respect to the rejection of claim 6 under 35 U.S.C. 103 further in view of Epstein (US Pub. 2013/0220004) have been fully considered but they are not persuasive. 
Applicant argues that, in particular, De Witz and Epstein make no disclosure regarding a coupling mechanism including a source of an ultrasound coupling medium, the source of the ultrasound coupling medium configured to supply the 

Examiner respectfully disagrees.  The arguments made by Applicant with regard to the rejection of claim 6 under 35 U.S.C. 103 are the same as those made by Applicant with regard to the rejection of independent claim 1 under 35 U.S.C. 102(a)(1).  Therefore the rejection of claim 6 under 35 U.S.C. 103 further in view of Epstein (US Pub. 2013/0220004) is maintained on the grounds explained in the response to arguments for claim 1 above.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coupling mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-3, 5-7, and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1,
	Line 7 recites claim limitation “a first surface of one or more components of the engine” which lacks proper antecedent basis in the claim as it is unclear if it refers to “a first surface of one or more components of the engine” established first in line 5.  The can be corrected by an amendment to line 7 instead reciting “[[a]] the first surface of one 
	Regarding claim 7,
	Lines 1-2 recite “wherein the controller is further configured to change a frequency of the ultrasound pulse delivered by the ultrasound probe to emit investigative or diagnostic pulses into the engine” which renders the claim indefinite as it is unclear what is defined by said “investigative or diagnostic” pulses.  It is unclear what said pulses are investigating or diagnosing.  The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 25,
Lines 1-5 recite “wherein the controller is configured to change a frequency of the ultrasound pulse delivered by the ultrasound probe to determine a thickness between the first surface and the second surface of the one or more components and to change a frequency of the ultrasound pulse delivered by the ultrasound probe based on the thickness” which renders the claim indefinite.  It is unclear how the controller is configured to “change a frequency of the ultrasound pulse… to determine a thickness” and to “change a frequency of the ultrasound pulse… based on the thickness”, wherein it is seemingly contradictory that the controller is configured to “change a frequency of the ultrasound pulse” both to determine a thickness and also based on the thickness.  The scope of the claim is unascertainable and therefore deemed indefinite.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

14.	Claims 1-3, 5, 7, 23-24, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 4,444,146 to De Witz et al. (hereafter “De Witz”).
Regarding claim 1,
De Witz discloses a system comprising:
an ultrasound probe (10) capable of entering into an engine and to emit an ultrasound pulse (via transducer assemblies 50, 51) [Fig. 1-2; col. 2, lines 17-28; col. 2, line 44 – col. 3, line 14]; 
a coupling mechanism (at 45) including a source (hose 48) of an ultrasound coupling medium (i.e. slurry), the source of the ultrasound coupling medium capable of fluid communication with an area between the ultrasound probe and a first surface of one or more components of the engine, the source of the ultrasound coupling medium capable of supplying the ultrasound coupling medium to the area between the ultrasound probe and [[a]] the first surface of one or more components of the engine [Fig. 1-2; col. 3, lines 15-26]; and 
a controller (21) capable of driving the ultrasound probe to deliver the ultrasound pulse through the coupling medium and the first surface of the one or more components 
Regarding the recitations: “an ultrasound probe configured to enter into an engine and to emit an ultrasound pulse”; “the source of the ultrasound coupling medium configured to supply the ultrasound coupling medium to the area between the ultrasound probe and a first surface of one or more components of the engine”; “a controller configured to drive the ultrasound probe to deliver the ultrasound pulse through the coupling medium and the first surface of the one or more components of the engine to a second surface of the one or more components of the engine, the second surface of the one or more components of the engine including deposits”; and “wherein the ultrasound probe is configured to remove the deposits from the second surface of the one or more components of the engine via the ultrasound pulse”, these are statements of intended use which do not patentably distinguish over De Witz since it is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  Claims directed to apparatus must be distinguished from prior art in terms of structure rather than function.  In re Danly, 263 F.2d 844, 847, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the apparatus of De Witz meets all of the structural elements of the claim and is capable of performing said intended use if so desired, it meets the claim.  [See MPEP 2114].
Regarding claim 2,
De Witz discloses the system of claim 1, wherein it is noted that the recitation “wherein the coupling mechanism is configured to provide the ultrasound coupling medium between the ultrasound probe and one or more blades, nozzles, combustor liners, or compressor blades of the engine” is a statement of intended use which does not patentably distinguish over the cited prior art since the system of De Witz meets all the structural elements of the claim and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 3,
De Witz discloses the system of claim 1, wherein it is noted that the recitation “wherein the controller is configured to change a frequency of the ultrasound pulse delivered by the ultrasound probe” is a statement of intended use which does not patentably distinguish over the cited prior art since the system of De Witz meets all the structural elements of the claim and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 5,
De Witz discloses the system of claim 1, wherein it is noted that the recitation “wherein the ultrasound probe is configured to focus the ultrasound pulse toward the second surface of the one or more components of the engine to remove the deposits while preventing removal of a thermal barrier coating on the one or more components of the engine” is a statement of intended use which does not patentably distinguish over the cited prior art since the system of De Witz meets all the structural elements of the claim and is capable of performed said intended use if so desired.  [See MPEP 2114].
Regarding claim 7,
De Witz discloses the system of claim 1, wherein it is noted that the recitation “wherein the controller is further configured to change a frequency of the ultrasound pulse delivered by the ultrasound probe to emit investigative or diagnostic pulses into the engine” is a statement of intended use which does not patentably distinguish over the cited prior art since the system of De Witz meets all the structural elements of the claim and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 23,
De Witz discloses the system of claim 1, wherein it is noted that the recitation “wherein the one or more components include an internal cavity that is at least partially bounded by an internal surface, and the internal cavity is at least partially filled with the ultrasound coupling medium or a different fluid” is a statement of intended use which does not patentably distinguish over the cited prior art since the system of De Witz meets all the structural elements of the claim and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 24,
De Witz discloses the system of claim 23, wherein it is noted that the recitation “wherein the ultrasound probe is configured to direct the ultrasound pulse toward the internal cavity and create acoustic effects about the internal cavity for removing the deposits within the internal cavity” is a statement of intended use which does not patentably distinguish over the cited prior art since the system of De Witz meets all the structural elements of the claim and is capable of performed said intended use if so desired.  [See MPEP 2114].
Regarding claim 28,
De Witz discloses the system of claim 1, wherein the ultrasound probe comprises an inner transducer portion (80, 81) configured to emit a diagnostic pulse and an outer transducer portion (50, 51) configured to emit the ultrasound pulse, and wherein the ultrasound probe is configured to emit a diagnostic pulse from the inner transducer portion at a frequency different from the ultrasound pulse, to locate and measure a thickness of the deposits [Fig. 2; col. 2, line 58 – col. 3, line 14; col. 3, lines 27-49].   

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 4,444,146 to De Witz et al. (hereafter “De Witz”) as applied to claim 1 above, and further in view of US Pub. 2013/0220004 to Epstein et al. (“Epstein”).
Regarding claim 6, 
De Witz discloses the system of claim 1, wherein the ultrasonic probe “may also be provided with television equipment by which the action of the unit may be observed at the control station 21” [col. 3, lines 39-41], but does not explicitly teach an optical sensor as defined by the claim.  However, it is old and well-known in the art to utilize such an optical sensor configured to generate optical data representative of the targeted surface.  For example, Epstein discloses a system for debris detection of engine an optical sensor, an electrical charge sensor, or some combination of sensors [¶0015].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of De Witz to further include an optical sensor, as taught by Epstein (and as is commonly known), in order to predictably generate optical data representative of the one or more components of the engine during removal of the deposits by the ultrasound probe [Epstein: ¶0015].  
Conclusion                                                                                                                    
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711